FILED
                            NOT FOR PUBLICATION
                                                                            AUG 26 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ARTURO JHOHARY GUTIERREZ-                        No.   15-72047
VARGAS,
                                                 Agency No. A200-690-635
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Arturo Jhohary Gutierrez-Vargas, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252 and we deny the petition.

      Whether a group constitutes a “particular social group” is a question of law

that we review de novo, Perdomo v. Holder, 611 F.3d 662, 665 (9th Cir. 2010), but

we defer to the BIA’s interpretation of governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. See Silva-Pereira v. Lynch, 827

F.3d 1176, 1184 (9th Cir. 2016).

      The BIA did not err in finding that Gutierrez-Vargas has not established

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (explaining cognizability standard) (citing Matter of M-E-G-

V-, 26 I & N Dec. 227, 237 (BIA 2014)). Gutierrez-Vargas has not established that

persons returning to Mexico from the United States who have assimilated to the

culture would be perceived by society as a particular social group. See Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (returnees from the United

States to Mexico is not a particular social group). Thus, Gutierrez-Vargas’s

asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief. The record

does not compel the conclusion that Gutierrez-Vargas is “more likely than not” to


                                          2
be tortured by or with the consent or acquiescence of the government if he returns

to Mexico. See 8 C.F.R. § 1208.16(c)(2); see also Aden v. Holder, 589 F.3d 1040,

1047 (9th Cir. 2009). Thus, Gutierrez-Vargas’s CAT claim also fails.

      PETITION FOR REVIEW DENIED.




                                         3